Citation Nr: 0513430	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-12 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lytic lesion 
of the L-2 vertebra with painful motion, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an initial increased evaluation for 
radiculopathy of the right lower extremity, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an initial increased evaluation for 
radiculopathy of the left lower extremity, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1986 to November 
1992.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

During the course of the current appeal, the RO increased the 
rating for the veteran's service-connected lytic lesion of 
the L-2 vertebra with painful motion, from the 10 percent 
that had been assigned since separation from service, first 
to 20 percent, and then changed it again, to 40 percent 
disabling.  However, that is not the maximum, so the issue 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In that same rating action, the RO expanded the original 
grant relating to his back and assigned separate 10 percent 
ratings each for secondary radiculopathy into the veteran's 
right and left lower extremities.  In this regard, since the 
veteran contests the disability evaluation that was assigned 
following the separate grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The veteran was scheduled to provide testimony before a 
Veterans Law Judge via videoconferencing in March 2005 but 
did not appear.

During the course of the current appeal, the issue of 
apportionment of benefits has been discussed at length.  This 
is not part of the current appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was examined by VA in October 2002 and February 
2003, reports from which are in the file.

The veteran has argued that he is totally disabled by his 
back and lower extremity problems and that the VA 
examinations were inadequate to reflect the actual degree of 
impairment.

He has also contended that his back problems have increased 
since the last VA examination.

In the action described above which increased the back 
disability and added the radiculopathy as two separate 
entities, the rating actions shown on that rating sheet cited 
above are of note since the initial back disability was rated 
under Code 5295-5293.  This was changed to 5243.  The 
additional radiculopathy into the lower extremities were 
initially rated under Code 5293-5280 and also both changed to 
5283.  The veteran has not been fully informed as to the 
properties of all of these.

The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
67 Fed. Reg. 54345-54349 (August 22, 2002).  The Board also 
notes that for spine disorders which are not rated under the 
code for intervertebral disc syndrome, there is a new General 
Rating Formula for Diseases and Injuries of the Spine. 68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293. Under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back. Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As was noted above, the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome. 67 Fed. Reg. 54345-54349 
(August 22, 2002).  The new rating criteria provides as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, rate as 60 percent disabling; With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
rated as 40 percent disabling; With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, rate as 20 percent 
disabling; With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, rate as 10 percent disabling.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders which are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine. 68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the Spine 
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) provides as follows: With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine, rate as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine, rate 
as 50 percent disabling; Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, rate as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, rate as 30 
percent disabling; Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, rate as 20 percent disabling; Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height, rate as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. (Code 5235), Vertebral fracture or dislocation; 
(Code 5236), Sacroiliac injury and weakness; (Code 5237), 
Lumbosacral or cervical strain; (Code 5238), Spinal stenosis; 
(Code 5239), Spondylolisthesis or segmental instability; 
(Code 5240), Ankylosing spondylitis; (Code 5241), Spinal 
fusion; (Code 5242), Degenerative arthritis of the spine (see 
also Diagnostic Code 5003); (Code 5243), Intervertebral disc 
syndrome.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation which is due to pain which is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. § 4.40.  The factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

It is unclear that the veteran is aware of the nature of 
these changes and how they relate to the evidence which is 
required to support his claim or other pertinent VCAA 
protections.  

And he now has separate ratings for the radiculopathy for 
which it is unclear that he has been apprised of what is 
required to support a claim for increased compensation.

Finally, evidence is in the file to reflect that the veteran 
is or has been incarcerated at a facility in Texas.  The 
information in the file is somewhat confusing, but 
correspondence from the RO to a Congressman in July 2004 was 
to the effect that the Texas Department of Criminal Justice 
had notified the VA that his date of confinement following 
conviction was June 22, 2003.  [Under prevailing regulations, 
this imprisonment would conceivably also impact on the monies 
paid into his accounts regarding of the nature of the rating 
assigned].

However, other evidence of record reflects that he was 
sentenced for a 5 year term, but it is unclear if this was a 
date prior to or the June 2003 date when he was confined, 
i.e., was there credit for time previously served, etc.  

It is also noted in a VA Form 21-6789 of record dated in July 
2004 that he was imprisoned at Huntsville which falls under 
the jurisdiction of the Houston not Waco office.  

The Board notes that the file has apparently remained at Waco 
for the appeal, although the location of the file may well 
have impacted on the conduction of a videoconference hearing 
scheduled for March 2005, a basically administrative problem 
which would not be directly attributable to the veteran. 

Nonetheless, on a VA Form 21-4238, signed by the veteran in 
May 2004, he specifically indicated that his prison discharge 
was to be February 2005.  Accordingly, the veteran would now 
be out of prison.  However, the fact that he did not appear 
for the scheduled hearing in March 2005, and there is no 
cited reason for his absence, makes his current residence 
unclear.

The Court and pertinent VA guidelines reflect that reasonable 
attempts to accommodate a veteran who is incarcerated should 
be undertaken.  As the Court has stated, this is not a one-
way street.  On the other hand, an incarcerated veteran is 
not to be unduly or unnecessarily penalized in the 
appropriate assessing of his disabilities as a result of that 
confinement, nor is such a veteran to be further deprived of 
due process as required under VCAA.  

In any event, records for the period of his recent 
incarceration are not in the file, and it would be during 
this period that he says he has had increased symptoms.  

There has been no recent VA examination.  His representative 
indicates that this is warranted, and the Board finds that is 
a reasonable request.

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Specifically, he should provide 
evidence as to any increased impairment 
since February 2003, including while 
incarcerated.  

Either he should submit records to that 
effect, or provide adequate and 
appropriate release so that the records 
may be obtained with the assistance of 
the VA.  

Up-to-date VA records since February 2003 
should also be acquired.  These should be 
added to the claims file.

2.  If the veteran is no longer 
incarcerated, he should be (a) scheduled 
for a VA examination by specialists in 
orthopedic and neurological disorders to 
determine the exact nature and extent of 
all facets of his service connected 
disabilities.  All necessary testing 
should be accomplished.  The evidence 
including that obtained pursuant to this 
remand should be attached to the file, 
and made available to the examiners.  

(b) If the veteran remains incarcerated, 
and if an examination can be facilitated 
within the penal system, this should be 
undertaken for a determination as to the 
nature of his back and leg disabilities.  

(c) Finally, even if the veteran remains 
currently incarcerated, and/or he is soon 
to be released, he may opt to wait for 
the examination until he may avail 
himself of the VA examination cited 
above.  The veteran should be asked to 
specify his desires in that regard, and 
to the extent that they are feasible and 
timely, they should be addressed.  

(d) Parenthetically, the Board notes that 
it is possible that his release from 
prison is some extended time period from 
now, i.e., at the latest June 2008 
assuming he entered for a 5 year term in 
June 2003, wherein the pending claim 
would be unduly delayed by waiting for 
another VA examination, and the RO should 
proceed as cited alternatively above.  

3.  The case should then be reviewed by 
the RO including to ensure that all VCAA 
procedures have been fully addressed.  
[In the event of 2(d) above, the case may 
be developed as otherwise alternatively 
directed above, reviewed by the RO on the 
evidence of record, and as necessary, 
returned to the Board; after he leaves 
prison, he would be free to reopen the 
claim at that time].  

Otherwise, if the decision remains 
unsatisfactory to the veteran, a 
comprehensive SSOC should be prepared, 
and he and his representative should be 
given a reasonable opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

